                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                 v.                                    Criminal No. 18-315

 ARLINDA MORIARTY
 DAYNELLE DICKENS
 JULIE WILSON
 TAMIKA ADAMS
 TONY BROWN
 TERRA DEAN
 TIONNE STREET
 KEITH SCOGGINS
 TIA COLLINS
 LARITA WALLS
 LUIS COLUMBIE-ABREW


                        AMENDED INDICTMENT MEMORANDUM

         AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, and Eric G. Olshan, Assistant United

States Attorney for said District, and submits this Amended Indictment Memorandum to the Court:

                                    I. THE INDICTMENT

         A twenty-two-count Indictment was filed against the above-named defendants for alleged

violations of federal law:

                                                                       DEFENDANT(S)
 COUNT        OFFENSE/DATE                       TITLE/SECTION         CHARGED

     1        Conspiracy to Commit Health        18 U.S.C. § 1349      All defendants
              Care Fraud

              From in and around January
              2011, to in and around May 2017
                                                                         DEFENDANT(S)
 COUNT       OFFENSE/DATE                            TITLE/SECTION       CHARGED

    2        Health Care Fraud                       18 U.S.C. §§ 1347   All defendants
                                                     &2
             From in and around January
             2011, to in and around April 2017

    3        Concealment of Material Facts           18 U.S.C. §§        MORIARTY
             Related to Health Care Matter           1035(a)(1) & 2      DICKENS
                                                                         WILSON
             From in and around January                                  TAMIKA ADAMS
             2011, to in and around April 2017


   4-22      Aggravated Identity Theft               18 U.S.C. §§        MORIARTY (Counts 4-
                                                     1028A & 2           17)
             Between on or about November                                COLUMBIE-ABREW
             29, 2013, and on or about                                   (Counts 18-19)
             September 18, 2015                                          TAMIKA ADAMS
                                                                         (Counts 20-22)
             (see charts in Indictment for
             specific dates)


                            II. ELEMENTS OF THE OFFENSES

              A.      As to Count 1:

              In order for the crime of Conspiracy to Commit Health Care Fraud, in violation of

Title 18, United States Code, Section 1349, to be established, the government must prove all of

the following essential elements beyond a reasonable doubt:

              1.      That the conspiracy, agreement, or understanding to commit violations of

18 U.S.C. § 1347 as described in the Indictment, was formed, reached, or entered into by two or

more persons; and,

              2.      At some time during the existence of the conspiracy, agreement or

understanding, the defendant knew the purpose of the agreement, and, with that knowledge, then

deliberately joined the conspiracy, agreement or understanding.

                                                 2
                       O’Malley, Grenig and Lee, 2 Federal Jury Practice
                       and Instructions § 31.03 (2002) (revised to exclude
                       overt act requirement, see Whitfield v. United States,
                       125 S.Ct. 687, 691 (2005); United States v. Shabani,
                       513 U.S. 10, 16 (1994)).


               B.      As to Count 2:

               In order for the crime of Health Care Fraud, in violation of 18 U.S.C. § 1347, to be

established, the government must prove all of the following essential elements beyond a reasonable

doubt:

               1.      That the defendant knowingly devised or participated in a scheme to defraud

Medicaid, to obtain by means of false or fraudulent pretenses, representations, or promises, any of

the money or property owned by, or under the custody or control of Medicaid in connection with

the delivery of or payment for health care benefits, items, or services;

               2.      That the defendant acted with the intent to defraud; and

               3.      That Medicaid was a public plan or contract, affecting commerce, under

which any medical benefit, item, or service was provided to any individual, including any

individual or entity who was providing a medical benefit, item, or service for which payment may

be made under the plan or contract.

                       Third Circuit Model Criminal Jury Instruction 6.18.1347.

               C.      As to Count 3:

               In order for the crime of Concealment of Material Facts Related to Health Care

Matter, in violation of 18 U.S.C. § 1035(a)(1), to be established, the government must prove all of

the following essential elements beyond a reasonable doubt:

               1.      That the defendant falsified; concealed; or covered up by any trick, scheme

or device a material fact in a matter involving a health care benefit program;



                                                 3
               2.      That the defendant did so knowingly and willfully; and

               3.      That the defendant did so in connection with the delivery of or payment for

health care benefits, items or services.

                       Seventh Circuit Model Criminal Jury Instruction 397.

               D.      As to Counts 4-22:

               In order for the crime of Aggravated Identity Theft, in violation of 18 U.S.C. §

1028A(a)(1), to be established, the government must prove all of the following essential elements

beyond a reasonable doubt:

               1.      That the defendant committed a felony violation of a statute listed in 18

U.S.C. § 1028A(c), other than Aggravated Identity Theft, in violation of Title 18, United States

Code, Section 1028A(a)(1); and

               2.      That the defendant, during and in relation to said felony violation,

knowingly transferred, possessed, or used, without lawful authority, a means of identification of

another person.

                       18 U.S.C. § 1028A(a)(1).


                                           III. PENALTIES

       A.      As to Count 1: Conspiracy to Commit Health Care Fraud (18 U.S.C. § 1349):

               1.      A term of imprisonment of not more than ten (10) years, but if the violation

results in serious bodily injury as defined in Title 18, United States Code 1365, a term of

imprisonment of not more than twenty (20) years, and if the violation results in death, a term of

imprisonment for any term of years or for life;

               2.      A fine not more than the greater of $250,000 or an alternative fine in an

amount not more than the greater of twice the gross pecuniary gain to any person or twice the



                                                  4
pecuniary loss to any person other than the defendant, unless the imposition of this fine would

unduly complicate or prolong the sentencing process; and,

               3.     A term of supervised release of not more than three (3) years.

       B.      As to Count 2: Health Care Fraud (18 U.S.C. §§ 1347 & 2):

               1.     A term of imprisonment of not more than ten (10) years, but if the violation

results in serious bodily injury as defined in Title 18, United States Code 1365, a term of

imprisonment of not more than twenty (20) years, and if the violation results in death, a term of

imprisonment for any term of years or for life;

               2.     A fine not more than the greater of $250,000 or an alternative fine in an

amount not more than the greater of twice the gross pecuniary gain to any person or twice the

pecuniary loss to any person other than the defendant, unless the imposition of this fine would

unduly complicate or prolong the sentencing process; and

               3.     A term of supervised release of not more than three (3).




                                                  5
        C.     As to Count 3: Concealment of Material Facts Related to Health Care Matter

               (18 U.S.C. §§ 1035(a)(1) & 2):

               1.      A term of imprisonment of not more than five (5) years;

               2.      A fine not to exceed $250,000; and

               4.      A term of supervised release of not more than two (2) years.

        D.     As to Counts 4-22: Aggravated Identity Theft (18 U.S.C. §§ 1028A(a)(1) & 2):

               1.      A term of imprisonment of two years to run consecutively with any other

term imposed, except as stated in 18 U.S.C. § 1028A(b)(4);

               2.      A fine not more than the greater of $250,000 or an alternative fine in an

amount not more than the greater of twice the gross pecuniary gain to any person or twice the

pecuniary loss to any person other than the defendant, unless the imposition of this fine would

unduly complicate or prolong the sentencing process; and

               3.      A term of supervised release of not more than one (1) year.


                        IV. MANDATORY SPECIAL ASSESSMENT

        A mandatory special assessment of $100.00 must be imposed at each count upon which

the defendant is convicted, pursuant to 18 U.S.C. § 3013.


                                       V. RESTITUTION

        Restitution may be required in this case as to Counts 2 and 4 through 22, together with any

authorized penalty, as part of the defendant’s sentence pursuant to 18 U.S.C. §§ 3663, 3663A, and

3664.




                                                 6
                                VI. FORFEITURE

Forfeiture is not applicable in this case.


                                                 Respectfully submitted,

                                                 SCOTT W. BRADY
                                                 United States Attorney


                                                 ___________________________
                                                 ERIC G. OLSHAN
                                                 Assistant U.S. Attorney
                                                 IL ID No. 6290382




                                             7
